UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 21, 2012 WEBMEDIABRANDS INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-26393 06-1542480 (Commission File Number) (IRS Employer ID Number) 50 Washington Street, Suite 912, Norwalk, Connecticut 06854 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code (203) 662-2800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The 2012 Annual Meeting of Stockholders of WebMediaBrands Inc. was held on June 21, 2012.The votes cast with respect to each item of business properly presented at the meeting are as follows: ●The stockholders elected each of the seven nominees to the Board of Directors with terms expiring at the Annual Meeting in 2013, as follows: Members For Withheld Broker Non-Votes AlanM. Meckler Gilbert F. Bach Michael J. Davies Wayne A. Martino John R. Patrick William A. Shutzer Justin L. Smith ·The stockholders ratified the appointment of Rothstein Kass as WebMediaBrands’s independent registered public accounting firm. For 38,975,393 Against 40,627 Abstain 1,000 Broker Non-Votes 0 ·The stockholders approved a proposal authorizing the Board of Directors to implement, in its discretion, a reverse stock split of WebMediaBrands Common Stock at a ratio between and including 1-for-2 and 1-for-10. For 34,575,982 Against 4,434,615 Abstain 518 Broker Non-Votes ·The stockholders approved three alternative amendments to our Amended and Restated Certificate of Incorporation listed below, each to reduce the number of shares of Common Stock WebMediaBrands is authorized to issue. The Board may choose, in its discretion, to implement one of the amendments or abandon a reduction completely. o For the reduction in the number of authorized shares of Common Stock to 18,750,000 from 75,000,000. For Against 1,490,547 Abstain 3,912 Broker Non-Votes 5,906 o For the reduction in the number of authorized shares of Common Stock to 25,000,000 from 75,000,000. For 37,519,818 Against 1,487,384 Abstain 3,912 Broker Non-Votes 5,906 o For the reduction in the number of authorized shares of Common Stock to 37,500,000 from 75,000,000. For 37,536,432 Against 1,470,772 Abstain 3,912 Broker Non-Votes 5,904 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. WEBMEDIABRANDS INC. Date: June 26, 2012 By: /s/Donald J. O’Neill Donald J. O’Neill Vice President and Chief Financial Officer 3
